                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LARRY G. DOCKERY, on behalf of                                         CIVIL ACTION
 himself and all others similarly situated,
                                                                        NO. 17-4114
                        Plaintiffs

            v.

 STEPHEN E. HERETICK, et al.,

                        Defendants

 And

 NEW YORK LIFE INSURANCE
 COMPANY, et al.,

                        Nominal Defendants

           ORDER RE: MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL

          AND NOW, this 1st day of August, 2019, the Motion of Seneca One Finance, Inc. to

certify Order for Interlocutory Appeal and Stay this action (ECF 114) is DENIED.

                                                                           BY THE COURT:

                                                                           /s/ Michael M. Baylson

                                                                           MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 17\17-4114, Dockery v. Heretick\17cv4114 order on motion to certify for interlocutory appeal.docx
